Citation Nr: 0027977	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  96-47 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a respiratory 
disorder for accrued benefits purposes.

3.  Entitlement to service connection for post-traumatic 
arthritis for accrued benefits purposes.

4.  Entitlement to service connection for dysentery for 
accrued benefits purposes.

5.  Entitlement to service connection for a skin disability 
for accrued benefits purposes.

6.  Entitlement to an increased rating for shell fragment 
wound residuals of the left hand for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945; he was a prisoner of war (POW) of the German 
government from January 1944 to June 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1995 and July 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  This case was previously remanded by 
the Board for further development in December 1997 and 
November 1999.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  None of the disorders implicated in the veteran's death 
was demonstrated until years after the veteran's discharge 
from service, nor has any of the disorders been shown to be 
etiologically related to service, or to the veteran's 
service-connected disabilities.

3.  The veteran did not develop a pulmonary disability as a 
result of service.

4.  The claims for service connection for post-traumatic 
arthritis, and dysentery for accrued benefits purposes are 
not plausible.

5.  The veteran's skin disability, psoriasis, was triggered 
by the trauma and stress the veteran experienced in service, 
including as a POW.

6.  The residuals of a shell fragment wound of the left hand 
include retained foreign bodies, some loss of motion and loss 
of sensation of the left third finger and some tenderness of 
the left fourth finger. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause, or contribute substantially or materially to the cause 
of, the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

2.  The criteria for payment of accrued benefits based on a 
claim for service connection for a respiratory disorder which 
was pending at the time of the veteran's death are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.1000 (1999).

3.  The claims for service connection for post-traumatic 
arthritis, and dysentery for accrued benefits purposes are 
not well grounded.  38 U.S.C.A. § 5107.

4.  The criteria for payment of accrued benefits based on a 
claim for service connection for a skin disorder which was 
pending at the time of the veteran's death have been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000.

5.  The criteria for payment of accrued benefits based on a 
claim of entitlement to an increased evaluation for shell 
fragment wound residuals of the left hand have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.1000, 4.7, 
4.71a, Diagnostic Codes 5215, 5226, 5309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant's claim for service connection for the cause of 
the veteran's death is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  She has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
appellant is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when they are manifested to 
a compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312.

The veteran's death certificate reveals that he died on 
February [redacted], 1995 due to cardiorespiratory failure, due 
to or as a consequence of pulmonary fibrosis, due to or as a result 
of ischemic cardiomyopathy.  Another significant condition 
noted as contributing to death was arteriosclerotic heart 
disease.  The certificate indicates that the veteran had had 
pulmonary fibrosis and ischemic cardiomyopathy for years.  An 
autopsy was not performed.

At the time of his death, the veteran had service connection 
established for shell fragment wound residuals of the left 
hand, rated as 10 percent disabling; for irritable bowel 
syndrome, rated as 10 percent disabling; and for generalized 
anxiety with history of post-traumatic stress disorder, rated 
as 10 percent disabling. 

The veteran's widow, the appellant, is seeking service 
connection for the cause of the veteran's death.  In support 
of her claim she submitted statements from the veteran's 
physician, Anthony T. Sheridan, M.D.  In a March 1995 letter, 
Dr. Sheridan wrote that the reason the veteran could not be 
given a coronary artery bypass graft was largely a result of 
the pulmonary fibrosis the veteran incurred while serving in 
the Air Force.  Dr. Sheridan noted that the veteran had 
significant pulmonary compromise to the extent that he was 
considered a non-surgical candidate for coronary bypass 
grafting.  Dr. Sheridan felt that this was a contributing 
factor, as well as coronary artery disease, in the veteran's 
demise.  In a July 1997 letter Dr. Sheridan stated that it 
was his professional opinion, based upon the veteran's 
records, the POW Questionnaire dated November 26, 1990, and 
his professional association with the veteran, that it was as 
least as likely as not that the veteran's cause of death from 
coronary artery disease was caused by, or at least aggravated 
by, his pulmonary condition.  It was also Dr. Sheridan's 
opinion that the veteran's pulmonary condition had its 
inception as a result of exposure while in service.

The record confirms that the veteran was a POW for 
approximately 16 months in Austria.  He was awarded the 
Purple Heart.  However, VA has been unable to obtain the 
veteran's service medical records and the record indicates 
that they may have been destroyed in a fire.

March 1963 examination records from Saginaw General Hospital 
indicate that the veteran had equal bilateral expansion of 
the chest.  The chest was clear to auscultation, percussion 
and palpation, both anteriorly and posteriorly.

Private medical records reveal that the veteran was diagnosed 
with probable left middle lung field atelectasis, per X-ray 
examination on hospitalization in May 1978.  The veteran 
stated that he smoked from one and a half to two packs of 
cigarettes a day.  On a post hospital visit later in May 
1978, it was noted the veteran's bronchitis was resolving.  
Audible course rhonchi throughout both lung fields cleared on 
coughing.  In July 1978, it was noted the veteran was still 
coughing.  He reported that he had had a cough 23 years 
previously, when he applied for some health insurance, and 
apparently had had a chest x-ray showing some fibrotic 
changes at the left lung base.  On physical examination in 
July 1978, it was noted that the chest remained clear except 
for moist rhonchi at the left base posteriorly.  The 
assessment included interstitial fibrosis of the left lower 
lung.  Some scattered rhonchi which cleared on coughing was 
present in both lower lobes in October 1978.

An August 1979 letter from C. P. Behme, M.D., indicates that 
he examined the veteran in October 1962.  Dr. Behme noted 
that at the time the veteran gave a history of pneumonia in 
1942.

On VA examination in October 1979, x-rays revealed some 
vascular prominence which the examiner thought was related to 
poor inspiration.  No definite congestion or consolidation 
was identified.

The veteran was hospitalized for weakness, cough and fever at 
a VA facility in January 1990.  X-rays showed questionable 
pneumonitis.  The discharge diagnoses included probable 
pneumonitis, resolved.

On POW Protocol examination in November 1990 the veteran made 
no pulmonary complaints.  X-rays revealed chronic 
interstitial fibrosis throughout both lungs, with no 
significant change from January 1990 x-rays.

The veteran was afforded a VA examination in February 1991.  
The veteran reported that he had quit smoking 10 years 
previously after smoking approximately two packs a day for 35 
years.  X-rays revealed findings of one interstitial process 
consistent with differential diagnoses of idiopathic 
fibrosis, pneumoconiosis and post inflammatory interstitial 
changes of bacterial and fungal microorganisms.  Also noted 
was possible sarcoidosis.  The veteran was noted to be on 
manual oxygen.  The diagnoses included mild chronic 
obstructive pulmonary disease.

The veteran appeared at a hearing before a hearing officer at 
the RO in November 1991.  The veteran testified that he had a 
black lung disability.  He had not known that he had it until 
the year before.  The veteran thought that his lung problem 
resulted from his plane crash in service.  He reported that 
after he was pulled away from the wreckage the plane 
exploded.  The veteran attributed his lung problem to 
breathing in the flames from the explosion.

The veteran was hospitalized at Saginaw General Hospital in 
January 1995.  The veteran was noted to have a chronic cough 
and chronic pulmonary fibrosis requiring intermittent home 
oxygen.  A consultation report written by Tomas E. Damuth, 
M.D., states that as he recalled, the veteran developed 
pulmonary fibrosis subsequent to some exposures while he was 
in the armed forces.  Later in January 1995 the veteran was 
admitted to St. Mary's Medical Center.  The veteran was noted 
to be critically ill with end stage pulmonary disease on the 
basis of endstage pulmonary fibrosis, hypertension and 
hypertensive heart disease, moderate left ventricular 
dysfunction, complex ventricular dysrhythmias and severe 
triple vessel coronary artery disease in need of 
revascularization, too high risk for percutaneous and non-
amenable to bypass surgery secondary to his pulmonary status.  
The veteran died at St. Mary's Hospital in February 1995.

The appellant and her daughter appeared at a hearing before a 
hearing officer at that RO in June 1995.  The appellant 
testified that the veteran had pneumonia a couple times while 
he was in the POW camp.  The daughter testified that she 
remembered the veteran coughing and becoming out of breath 
with exertion ever since she was little.  

The appellant and her daughter were provided a hearing before 
the undersigned member of the Board in June 1997.  The 
appellant testified that the veteran had told her that he had 
pneumonia while he was in the POW camp, that he felt like he 
always had a chest cold, and  that he always felt sick and 
had a cough while in the camp.  The appellant indicated her 
belief that the veteran's overall major body systems were 
weakened as a result of various factors, malnutrition, 
pulmonary problems, and cardiovascular problems as a result 
of his POW experience and that caused him to be less 
resistant to the disabilities that killed him.  In 
particular, the appellant believed that when the veteran's 
plane blew up the veteran inhaled fumes and smoke that 
resulted in his developing a pulmonary disability.  The 
veteran's daughter testified that she remembered the veteran 
becoming short of breath very easily ever since she was a 
young girl.

The RO sent a letter to Dr. Sheridan in May 1998 requesting 
that he provide the clinical reports, notes and tests results 
upon which he based his medical opinion that the veteran's 
respiratory disability was etiologically related to his 
active service.  No response was received from Dr. Sheridan.

The veteran's claims file was reviewed by a VA physician in 
September 1998.  The VA physician stated that there was no 
question that the veteran had pulmonary fibrosis which 
contributed to his demise, as it prevented surgical 
correction of coronary artery disease.  The VA physician 
noted that there was no mention of pulmonary disease prior to 
1987.  He thought that there was no reason to think that the 
veteran's experiences as a POW would have resulted in 
pulmonary disease.  He further noted that the veteran had a 
history of polyarticular rheumatic disease and that it was 
conceivable that the pulmonary fibrosis could have been a 
result of the rheumatic disease.  The VA physician finally 
stated that he did not feel that the veteran's death was in 
anyway related to his experiences while in service.

The medical evidence of record does not indicate that the 
veteran's death was in any way related to his service-
connected disabilities, the residuals of a shell fragment 
wound of the left hand, irritable bowel syndrome, or 
generalized anxiety with history of PTSD.

The medical evidence of record does not show that the veteran 
had pulmonary or cardiovascular disease within a year of 
discharge from service.  Accordingly, the criteria for one-
year presumptive service connection for certain chronic 
diseases of 38 C.F.R. § 3.309 does not apply in this case.

The Board has also considered whether the diseases specific 
as to former prisoners of war of 38 C.F.R. § 3.309 applies in 
this case.  The Board notes that the list of diseases 
specific to prisoners of war does not include any respiratory 
disabilities.  The list does include beriberi heart disease 
and the regulation notes that the term beriberi heart disease 
incudes ischemic heart disease in a former POW who 
experienced localized edema during captivity.  The veteran's 
death certificate does note that one of the causes of the 
veteran's death was ischemic cardiomyopathy.  However, the 
veteran made no assertions that he had beriberi or localized 
edema while a POW.  Consequently, the veteran's terminal 
heart disease does not meet the criteria for presumptive 
service connection under the diseases specific as to former 
prisoners of war.

However, there is medical evidence linking the veteran's 
death to a pulmonary disability and linking the pulmonary 
disability to service.  A January 1995 consultation note from 
Thomas E. Damuth, M.D. states that as he recalled the veteran 
developed pulmonary fibrosis subsequent o some exposures 
while he was in the armed forces.  In his March 1995 and July 
1997 letters Dr. Sheridan indicated that the veteran's 
pulmonary disability contributed to the veteran's death.  Dr. 
Sheridan further stated that the veteran developed his 
pulmonary disorder during service.  While the September 1998 
VA examiner's opinion agreed with Dr. Sheridan, that a 
pulmonary disability contributed to the veteran's death, the 
VA physician did not believe that the veteran developed his 
pulmonary disability as a result of service.  The VA examiner 
noted that there was no mention of pulmonary disease for many 
years after the veteran's discharge from service and no 
indication that it was related to service.  The Board notes 
that neither Dr. Damuth nor Dr. Sheridan provided any basis 
for their belief that the veteran's pulmonary disability was 
related to service.  The Board finds that the opinion of the 
VA physician that the veteran's pulmonary disability was 
unrelated to service to be more probative.  The VA physician 
based his opinion on a review of all the evidence of record, 
to include consideration of the opinions of Drs. Damuth and 
Sheridan.  The VA physician noted the evidence reflected that 
no pulmonary disease was indicated for many years after the 
veteran's discharge from service.  The Board further notes 
that none of the medical evidence indicating treatment for a 
pulmonary disability in the years prior to the veteran's 
death made any connection between the veteran's pulmonary 
disability and his military service or POW experience.  The 
preponderance of the evidence indicates that the veteran's 
death was not in anyway related to the veteran's service in 
general, his POW experience in particular, or to any of his 
service-connected disabilities.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.

II.  Service Connection for a Respiratory Disorder for 
Accrued Benefits Purposes

The appellant seeks service connection for a respiratory 
disorder for accrued benefits purposes.  Periodic monetary 
benefits to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
as provided in 38 C.F.R. § 3.500(g) will, upon the death of 
such person, be paid as follows: (1) Upon the death of the 
veteran to the living person first listed as follows: (I) His 
or her spouse; (ii) His or her children (in equal shares). 38 
C.F.R. § 3.1000; see also 38 U.S.C.A. § 5121.

As noted above, the medical evidence of record at the time of 
the veteran's death failed to show that he had a pulmonary 
disability due to service.  While the veteran testified in 
November 1991 that he had black lung due to smoke/flame 
inhalation when his plane blew up in service, as a layperson 
he is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  None of 
the medical evidence indicated that the veteran had black 
lung or that his pulmonary disability he developed later in 
life was related to service.  Consequently, service 
connection for a pulmonary disability for accrued benefits 
purposes is not warranted. 

III.  Service Connection for Post-Traumatic Arthritis for 
Accrued Benefits Purposes.

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The appellant maintains that at the time of his death the 
veteran had dysentery, post-traumatic arthritis, and a skin 
disability due to his service and POW experiences.  At the 
time of his death the veteran had outstanding claims for 
service connection for those disabilities.

Private medical records from March 1953 indicate that the 
veteran had acute rheumatic fever and rheumatic state - 
polyarticular arthritis.  The August 1979 letter from Dr. 
Behme indicates that the veteran had a history of rheumatoid 
arthritis in 1953 involving the left knee and left shoulder, 
with apparent recovery after he had teeth extractions.  X-
rays on VA examination in October 1979 revealed no arthritis 
of the shoulders.  On VA examination in February 1991 x-rays 
of the knees and elbows revealed no arthritis.  The examiner 
noted that the veteran gave a history of arthritis, but that 
arthritis was not found.  

At his November 1991 hearing the veteran testified that he 
was beaten when he was captured in the war.  He believed that 
he had arthritis of the joints due to those beatings.  

While the record does show that the veteran had rheumatic 
arthritis in 1953, there is no medical evidence of record 
that the rheumatic arthritis was related to the veteran's 
service.  The Board notes that rheumatic arthritis is not one 
of the disabilities for which presumptive service connection 
is for assignment for former POWs.  Regardless, the medical 
evidence of record does not indicate that the veteran had 
arthritis at the time of his death.  The VA examiner in 
February 1991 stated that the veteran did not have arthritis.  
A well grounded claim requires evidence of a current 
disability.  Since there is no evidence that the veteran had 
arthritis at the time of his death, the appellant's claim for 
service connection for arthritis for accrued benefits 
purposes is not well grounded and must be denied.

IV.  Service Connection for Dysentery for Accrued Benefits 
Purposes.

The appellant asserts that she is entitled to accrued 
benefits because the veteran should have been granted service 
connection for dysentery.  On VA examination in October 1979 
the veteran complained of a bad stomach, and reported he had 
had loose stools for many years.  The diagnoses included 
history of colitis of undetermined etiology, no symptoms.

VA treatment records and examination reports dated from 
August 1989 show that the veteran experienced constipation.  

On his POW Protocol examination in November 1990 the veteran 
reported that he had experienced dysentery while a POW.

At the November 1991 hearing the veteran testified that he 
had dysentery while in the POW camp.  The appellant testified 
that when she and the veteran had been dating the veteran was 
always running to the bathroom.

The veteran was granted service connection for irritable 
bowel syndrome effective from January 1991.

On VA examination in February 1992 the veteran was diagnosed 
as having irritable colon syndrome.

Chronic dysentery is one of the listed disabilities for which 
presumptive service connection is granted to former POWs who 
develop that disability to a degree of 10 percent or more at 
any time after discharge from service.  However, none of the 
post service medical records indicate that the veteran ever 
experienced dysentery.  As noted above, a well-grounded claim 
requires a current disability.  Since the medical evidence of 
record fails to show that the veteran had chronic dysentery 
following service, the appellant's claim for service 
connection for dysentery for accrued benefits purposes is not 
well grounded. 

V.  Service Connection for Skin Disability for Accrued 
Benefits Purposes

The appellant maintains that service connection for a skin 
disability for accrued benefits purposes is warranted.  As a 
preliminary matter, it is noted that the appellant's claim 
for service connection for a skin disability for accrued 
benefits purposes is well grounded.

VA outpatient treatment records dated from November 1988 
reveal treatment for psoriasis.

On VA POW Protocol examination in November 1990 the diagnoses 
included psoriasis.

The veteran was afforded a VA examination in February 1991.  
The examiner noted that the veteran had psoriasis and that he 
must have been genetically predisposed to have psoriasis 
prior to service.  However, the VA examiner then went on to 
state that the trigger factors for the veteran's development 
of psoriasis included stress and trauma of the (plane) crash 
in service, his (hand) injury in service, and his being a 
POW.

At his November 1991 hearing the veteran testified that he 
had a skin rash when he left service and that he had had it 
ever since.  He stated that he first received treatment from 
a physician for the skin rash in 1953.

Since the February 1991 VA medical evidence indicates that 
the veteran developed his skin disability due to his military 
and POW experiences, the Board finds that service connection 
for a skin disability for accrued benefits purposes is 
warranted.

VI.  Increased Evaluation for Shell Fragment Wound Residuals 
for Accrued Benefits Purposes

The appellant maintains that the veteran's residuals of a 
shell fragment wound of the left hand were more than 10 
percent disabling prior to his death and that she is 
therefore entitled to accrued benefits.  As a preliminary 
matter, it is noted that this claim is well grounded.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran received multiple shell fragment wounds to the 
left hand when his plane was shot down in January 1944.  By 
rating action in November 1979 the veteran was granted 
service connection for shell fragment wound, left hand, with 
limitation of motion, third finger and retained foreign 
bodies.  Service connection and a 10 percent rating were 
assigned effective from June 1979.  The record reveals that 
the veteran submitted a claim for an increased rating for his 
residuals of a shell fragment wound of the left hand in 
January 1991.  The veteran's left hand disability remained at 
10 percent and his claim for an increase was unresolved at 
the time of his death.

The record reveals that the veteran was right handed and that 
he underwent surgical removal by VA physicians of shrapnel 
from the left hand in August 1985 and again in May 1987.  

On VA examination in March 1991 the veteran reported that the 
shrapnel in his left hand had made him one-handed.  The 
examiner noted that there were scars and swelling of the left 
hand due to shrapnel injuries.

The veteran testified before a hearing officer at the RO in 
November 1991 that he had limitation of motion of three of 
the fingers in his left hand.  He reported numbness along one 
finger and significant pain in another finger to touch.  He 
stated that he could not close his left hand all the way, 
because his third finger would not go all the way down.  He 
testified that he had no feeling in his third left finger. 

A February 1992 VA hospital report reveals that a foreign 
body was surgically removed from the left fourth finger and 
another from the medial aspect of the left palm, left fifth 
metacarpal area.  After removal of the foreign body from the 
fourth finger, the veteran was asked to flex his palm, which 
he was able to do without any disability.

The veteran was provided a VA examination of the left hand in 
June 1992.  The veteran reported that he had been wounded 
with multiple shrapnel into the left hand when his plane was 
shot down.  He reported he had had left hand surgery four 
times to remove symptomatic shrapnel pieces.  The veteran 
reported that the remaining shrapnel in his left hand and 
fingers were painful to touch and that he was unable to grasp 
and lift with his left hand due to pain.  The veteran 
requested removal of additional pieces and was told to 
consult a hand surgeon.  The veteran used Tylenol for pain.  
Physical examination revealed all fingers of the left hand 
were present.  There were no large scars and no prominent 
deformities.  The veteran had normal range of motion of all 
fingers except the left third finger, which could not be 
fully extended.  The proximal interphalangeal joint of the 
third finger could flex normally but could only extend to 150 
degrees.  The veteran had numbness in part of the third 
finger and distal fourth finger.  There was a 1/2 cm surgical 
scar on the dorsum of the third finger of the left hand.  
There was a 1-cm scar on the tip of the fifth finger.  There 
were areas of dark pigment or foreign bodies in the 
subcutaneous tissue of the fingers of the left hand.  The 
examiner noted that the veteran had large shrapnel (retained 
foreign bodies) in the proximal second finger and in the 
lateral hand along the fifth metacarpal.  The veteran had 
many smaller palpable hard foreign bodies in the remainder of 
the left hand, which were tender to touch.  The veteran had 
40 degrees of left wrist palmar flexion, 50 degrees of 
dorsiflexion, 28 degrees of ulnar deviation and 14 degrees of 
radial deviation.

At the time of the veteran's death, he had a 10 percent 
rating in effect for shell fragment wound residuals of the 
left hand under Diagnostic Code 5226.  The appellant's 
representative has asserted that the veteran should have been 
rated under the code for muscle injuries, Diagnostic Code 
5309.  The Board notes that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  However, the appellant's claim only applies 
for a period of time prior to the veteran's death in February 
1995.  Accordingly, only the regulatory criteria in effect at 
that time applies to the appellant's claim.  See  VAOPGCPREC 
3-2000 (O.G.C. Prec. 3-2000).  Diagnostic Code 5309 (1995) 
sets forth criteria for evaluating injuries to intrinsic 
muscles of the hand.  The intrinsic muscles of the hand 
include: thenar eminence; short flexor, opponens, abductor 
and adductor of the thumb; hypothenar eminence; short flexor 
opponens and abductor of little finger, 4 lumbricales; 4 
dorsal and 3 palmar interossei.  The rating schedule provided 
that, in terms of function in general, the forearm muscles 
act in strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  It is 
was also noted that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
The disability was to be evaluated on limitation of motion, 
with a minimum 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 
5309.

In this case the only limitation of motion attributed to the 
veteran's residuals of shrapnel wounds to the left hand was 
the slight limitation of motion of the third finger.  
Accordingly, the veteran was correctly rated under Diagnostic 
Code 5226, which provides a maximum rating of 10 percent 
rating for ankylosis of the middle finger.  

The veteran did complain of pain on motion, and that his 
ability to use his left hand was decreased due to pain, 
numbness and limitation of motion of the left third finger.  
The Board acknowledges the pain associated with the left hand 
disability.  However, the current 10 percent rating is the 
highest available under Diagnostic Code 5226 for ankylosis of 
the middle finger, and any additional functional loss due to 
pain and fatigue would still fall within the scope of the 
current 10 percent rating, since the veteran's left middle 
finger was not actually ankylosed.  The Board must conclude 
that his overall left hand disability, including pain and 
numbness of two of the fingers, only warranted a 10 percent 
rating.  The Board additionally notes that identified scars 
associated with the service-connected left hand disability 
have not been shown to be symptomatic so as to warrant an 
additional separate rating under 38 C.F.R. Part 4, Diagnostic 
Codes 7803 - 7805 (1999).  Accordingly, an increased rating 
for shell fragment wound residuals of the left hand for 
accrued benefits purposes is not warranted.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service connection for a respiratory disorder 
for accrued benefits purposes is denied.

Entitlement to service connection for post-traumatic 
arthritis for accrued benefits purposes is denied.

Entitlement to service connection for dysentery for accrued 
benefits purposes is denied.

Entitlement to service connection for a skin disability for 
accrued benefits purposes is granted.

Entitlement to an increased rating for shell fragment wound 
residuals of the left hand for accrued benefits purposes is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

